EXHIBIT 10.11

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN
EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT AND APPLICABLE LAWS OR AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS OR
AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

Avatech Solutions Subsidiary, Inc.

10% SUBORDINATED NOTE

 

Note:             

   Owings Mills, Maryland

$42,500.00

   As of January 1, 2004

 

Avatech Solutions Subsidiary, Inc., a Delaware corporation (the “Company”), the
principal office of which is located at 11400A Cronridge Drive, Owings Mills,
Maryland 21117, for value received, hereby promises to pay to
                     or his registered assigns, the sum of Forty-Two Thousand,
Five Hundred Dollars ($42,500.00) (The “Principal Amount”), or such lesser
amount as shall then equal the outstanding principal amount hereof. Any
outstanding principal and any unpaid interest hereon shall be due and payable on
the earlier to occur of:

 

(i) Seven Thousand Five Hundred Dollars ($7,500.00) on July 1, 2004, and the
remaining Thirty-Five Thousand Dollars ($35,000.00) and any unpaid interest
hereon, accrued as set forth in Section 2 below, on the maturity date, which is
July 1, 2005; or

 

(ii) when declared due and payable by the Holder upon the occurrence of an Event
of Default (as defined below).

 

Payment for all amounts due hereunder shall be made by mail to the registered
address of the Holder. This Note is one of an issue of the Company’s 10%
Subordinated Notes in the original aggregate principal amount of $1,500,000.

 

The following is a statement of the rights of the Holder of this Note and the
conditions to which this Note is subject, and to which the Holder hereof, by the
acceptance of this Note, agrees:

 

1. Definitions. As used in this Note, the following terms, unless the context
otherwise requires, have the following meanings:

 

(i) “Company” includes any corporation which shall succeed to or assume the
obligations of the Company under this Note.

 

(ii) “Holder,” when the context refers to a holder of this Note, shall mean any
person who shall at the time be the registered holder of this Note.

 



--------------------------------------------------------------------------------

2. Interest. The Company shall pay simple interest at the rate of ten percent
(10%) per annum on the principal of this Note outstanding during the period
beginning on the date of issuance of this Note and ending on the date that the
principal amount of this Note becomes due and payable. Interest shall be payable
on the calendar quarter, commencing on March 31, 2004 until maturity or earlier
prepayment.

 

3. Events of Default. If any of the events specified in this Section 3 shall
occur (herein individually referred to as an “Event of Default”), the Holder of
the Note may, so long as such condition exists, declare the entire principal and
unpaid accrued interest hereon immediately due and payable, by notice in writing
to the Company:

 

(i) Default in the payment of the principal and unpaid accrued interest of this
Note when due and payable if such default is not cured by the Company within ten
(10) days after the Holder has given the Company written notice of such default;
or

 

(ii) The institution by the Company of proceedings to be adjudicated as bankrupt
or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it or the filing by it of a petition or answer or
consent seeking reorganization or release under the federal Bankruptcy Act, or
any other applicable federal or state law, or the consent by it to the filing of
any such petition or the appointment of a receiver, liquidator, assignee,
trustee or other similar official of the Company, or of any substantial part of
its property, or the making by it of an assignment for the benefit of creditors,
or the taking of corporate action by the Company in furtherance of any such
action; or

 

(iii) If within sixty (60) days after the commencement of an action against the
Company (and service of process in connection therewith on the Company) seeking
any bankruptcy, insolvency, reorganization, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, such action shall
not have been resolved in favor of the Company or all orders or proceedings
thereunder affecting the operations or the business of the Company stayed, or if
the stay of any such order or proceeding shall thereafter be set aside, or if,
within sixty (60) days after the appointment without the consent or acquiescence
of the Company of any trustee, receiver or liquidator of the Company or of all
or any substantial part of the properties of the Company, such appointment shall
not have been vacated; or

 

(iv) Any declared default of the Company under any Senior Indebtedness (as
defined below) that gives the holder thereof the right to accelerate such Senior
Indebtedness, and such Senior Indebtedness is in fact accelerated by the holder.

 

4. Subordination. The indebtedness evidenced by this Note is hereby expressly
subordinated, to the extent and in the manner hereinafter set forth, in right of
payment to the prior payment in full of all of the Company’s Senior
Indebtedness, as hereinafter defined.

 

4.1 Senior Indebtedness. As used in this Note, the term “Senior Indebtedness”
shall mean the principal of and unpaid accrued interest on: (i) all indebtedness
of the Company to: banks, commercial finance lenders, insurance companies, other
financial

 



--------------------------------------------------------------------------------

institutions regularly engaged in the business of lending money; vendors or
business partners from whom the Company has borrowed money; or affiliates of the
Company, which is for money borrowed by the Company (whether or not secured),
and (ii) any such indebtedness or any debentures, notes or other evidence of
indebtedness issued in exchange for or to refinance such Senior Indebtedness, or
any indebtedness arising from the satisfaction of such Senior Indebtedness by a
guarantor.

 

4.2 Default on Senior Indebtedness. If there should occur any receivership,
insolvency, assignment for the benefit of creditors, bankruptcy, reorganization
or arrangements with creditors (whether or not pursuant to bankruptcy or other
insolvency laws), sale of all or substantially all of the assets, dissolution,
liquidation or any other marshalling of the assets and liabilities of the
Company, or if this Note shall be declared due and payable upon the occurrence
of an Event of Default with respect to any Senior Indebtedness, then (i) no
amount shall be paid by the Company in respect of the principal of or interest
on this Note at the time outstanding, unless and until the principal of and
interest on the Senior Indebtedness then outstanding shall be paid in full, and
(ii) no claim or proof of claim shall be filed with the Company by or on behalf
of the Holder of this Note that shall assert any right to receive any payments
in respect of the principal of and interest on this Note, except subject to the
payment in full of the principal of and interest on all of the Senior
Indebtedness then outstanding. If there occurs an event of default that has been
declared in writing with respect to any Senior Indebtedness, or in the
instrument under which any Senior Indebtedness is outstanding, permitting the
holder of such Senior Indebtedness to accelerate the maturity thereof, then,
unless and until such event of default shall have been cured or waived or shall
have ceased to exist, or all Senior Indebtedness shall have been paid in full,
no payment shall be made in respect of the principal of or interest on this
Note, unless within three (3) months after the happening of such event of
default, the maturity of such Senior Indebtedness shall not have been
accelerated.

 

4.3 Effect of Subordination. Subject to the rights, if any, of the holders of
Senior Indebtedness under this Section 4 to receive cash, securities or other
properties otherwise payable or deliverable to the Holder of this Note, nothing
contained in this Section 4 shall impair, as between the Company and the Holder,
the obligation of the Company, subject to the terms and conditions hereof, to
pay to the Holder the principal hereof and interest hereon as and when the same
become due and payable, or shall prevent the Holder of this Note, upon default
hereunder, from exercising all rights, powers and remedies otherwise provided
herein or by applicable law.

 

4.4 Subrogation. Subject to the payment in full of all Senior Indebtedness and
until this Note shall be paid in full, the Holder shall be subrogated to the
rights of the holders of Senior Indebtedness (to the extent of payments or
distributions previously made to such holders of Senior Indebtedness pursuant to
the provisions of Section 4.2 above) to receive payments or distributions of
assets of the Company applicable to the Senior Indebtedness. No such payments or
distributions applicable to the Senior Indebtedness shall, as between the
Company and its creditors, other than the holders of Senior Indebtedness and the
Holder, be deemed to be a payment by the Company to or on account of this Note;
and for the purposes of such subrogation, no payments or distributions to the
holders of Senior Indebtedness to which the Holder would be entitled

 



--------------------------------------------------------------------------------

except for the provisions of this Section 4 shall, as between the Company and
its creditors, other than the holders of Senior Indebtedness and the Holder, be
deemed to be a payment by the Company to or on account of the Senior
Indebtedness.

 

4.5 Undertaking. By its acceptance of this Note, the Holder agrees to execute
and deliver such documents as may be reasonably requested from time to time by
the Company or the lender of any Senior Indebtedness in order to implement the
foregoing provisions of this Section 4.

 

5. Prepayment. The Company may at any time prepay in whole or in part the
principal sum, plus accrued interest to date of payment, of this Note.

 

6. Assignment. Subject to the restrictions on transfer described in Section 8
below, the rights and obligations of the Company and the Holder of this Note
shall be binding upon and benefit the successors, assigns, heirs, personal and
legal representatives, and transferees of the parties.

 

7. Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and holders of all then
outstanding Notes.

 

8. Transfer of this Note. With respect to any offer, sale or other disposition
of this Note, the Holder will give written notice to the Company prior thereto,
describing briefly the manner thereof, together with a written opinion of such
Holder’s counsel, to the effect that such offer, sale or other distribution may
be effected without registration or qualification (under any federal or state
law then in effect). Promptly upon receiving such written notice and reasonably
satisfactory opinion, if so requested, the Company, as promptly as practicable,
shall notify such Holder that such holder may sell or otherwise dispose of this
Note or such securities, all in accordance with the terms of the notice
delivered to the Company. If a determination has been made pursuant to this
Section 8 that the opinion of counsel for the holder is not reasonably
satisfactory to the Company, the Company shall so notify the Holder promptly
after such determination has been made. Each Note thus transferred and each
certificate representing the securities thus transferred shall bear a legend as
to the applicable restrictions on transferability in order to ensure compliance
with the Act, unless in the opinion of counsel for the Company such legend is
not required in order to ensure compliance with the Act. The Company may issue
stop transfer instructions to its transfer agent in connection with such
restrictions.

 

9. Treatment of Note. To the extent permitted by generally accepted accounting
principles, the Company will treat, account and report the Note as debt and not
equity for accounting purposes and with respect to any returns filed with
federal, state or local tax authorities.

 

10. Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or if telegraphed or mailed by registered or certified
mail, postage prepaid, at the respective addresses of the parties as set forth
herein. Any party hereto maybe notice so given change its address for future
notice hereunder. Notice shall conclusively be deemed to have been given when
personally delivered or when deposited in the mail or telegraphed in the manner
set forth above and shall be deemed to have been received when delivered.

 



--------------------------------------------------------------------------------

11. No Stockholder Rights. Nothing contained in this Note shall be construed as
conferring upon the Holder or any other person the right to vote or to consent
or to receive notice as a stockholder in respect of meetings of stockholders for
the election of directors of the Company or any other matters or any rights
whatsoever as a stockholder of the Company; and no dividends or interest shall
be payable or accrued in respect of this Note or the interest represented
hereby.

 

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, excluding that body of law
relating to conflict of laws.

 

13. Heading; References. All headings used herein are used for convenience only
and shall not be used to construe or interpret this Note. Except where otherwise
indicated, all references herein to Sections refer to Sections hereof.

 

IN WITNESS WHEREOF, the Company has caused this Note to be issued as of this 1st
day of January, 2004.

 

AVATECH SOLUTIONS SUBSIDIARY, INC.

By:  

/s/

   

--------------------------------------------------------------------------------

   

Donald R. (Scotty) Walsh,

Chief Executive Officer

 

Name of Holder:

       

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Do not detach this warrant without consulting the Company.

 

No. W –             

   15,000 Shares

 

Avatech Solutions, Inc.

A Delaware Corporation

Common Stock, Par Value $.01 per share

Stock Purchase Warrant

 

This warrant is issued to the registered holder of $42,500 principal amount of
the 10% Subordinated Notes (individually, a “Note” and collectively, the
“Notes”), of Avatech Solutions Subsidiary, Inc., a Delaware corporation (the
“Company”), dated as of January 1, 2004, bearing (except for the prefix letter
“W”) the same designating number as noted above and to which note this warrant
pertains. The Note is one of an issue of Notes of the Company with an aggregate
principal amount of $1,500,000.

 

The bearer of this warrant is entitled, upon presentation of the Note (if the
Note is then outstanding) and upon surrender of this warrant at the offices of
the Company, to subscribe for, purchase and receive Fifteen Thousand (15,000)
shares of the Common Stock of Avatech Solutions, Inc. (“Avatech”) for a purchase
price of Twenty-One Cents ($0.21) per share provided, however, no fractional
shares will be issued. Upon such payment, Avatech agrees to cause to be issued
in the name of the registered holder, or his or her nominee, a certificate or
certificates duly representing the shares so purchased.

 

In the event of the declaration and payment of share dividends by Avatech on its
Common Stock, or any split-up of the Common Stock, or recapitalization of
Avatech which changes the issued and outstanding shares of Common Stock,
additional shares of Avatech may be deliverable to the holder of this warrant
upon the exercise of it without additional consideration, or the exercise price
per share may be adjusted in the appropriate manner.

 

The purchase privilege herein contained shall expire on July 1, 2005. If the
Note to which this warrant is attached shall be prepaid, the purchase privilege
shall nevertheless continue until said date.

 

Nothing contained in this warrant shall affect or limit the Note to which it
pertains.

 

Dated as of January 1, 2004

 

Avatech Solutions, Inc.

By:  

/s/

   

--------------------------------------------------------------------------------

   

Donald R. (Scotty) Walsh

Chief Executive Officer

 